4 U.S. 232 (____)
4 Dall. 232
Falconer
versus
Montgomery et al.
Supreme Court of United States.

*233 M. Levy, and Franklin, for the plaintiff.
Ingersoll, Moylan, and Hopkinson, for the defendants.
By the COURT:
The case of Hall v. Lawrence was decided in 1792. It is not, therefore, binding upon us, as an authority; and, upon principle, we cannot accede to the decision. The plainest dictates of natural justice, must prescribe to every tribunal, the law, that "no man shall be condemned unheard." It is not merely an abstract rule, or positive right; but it is the result of long experience, and of a wise attention to the feelings and dispositions of human nature. An artless narrative of facts, a natural and ardent course of reasoning, by the party himself, will sometimes have a wonderful effect upon a sound and generous mind; an effect, which the cold and minute details of a reporter, can neither produce, nor supplant. Besides; there is scarcely a piece of written evidence, or a sentence of oral testimony, that is not susceptible of some explanation, or exposed to some contradiction: there is scarcely an argument that may not be elucidated, so as to ensure success; or controverted, so as to prevent it. To exclude the party, therefore, from the opportunity of interposing, in any of these modes (which the most candid and the most intelligent, but a disinterested, person, may easily overlook) is not only a privation of his right; but an act of injustice to the umpire; whose mind might be materially influenced by such an interposition.
Under these impressions, and upon the single ground, to which they relate, we are, unanimously, of opinion, that the report of the referees must be set aside.
Report set aside.